*672Dissenting Opinion.
Pociié, J.
Believing that the relators are justly and legally entitled to the exemption which they claim, I dissent from the opinion and decree rendered by the majority of the Court in this case.
With due deference, I suggest that there is a grievous error in the conclusion that the provisions of Art. 118 of the Constitution of 1868, and those of Art. 207 of our present Constitution, are nearly identical, and that the addition of words in the latter Article arose “ more from a desire to change the expression than to alter the meaning.”
Article 118 of the Constitution of 1868 reads as follows:
“ The general assembly shall have power to exempt from taxation property actually used for church, school or charitable purposes.”
The following are the provisions of Art. 207 of the present Constitution which have reference to the subject of our present inquiry:
“ The following property shall be exempt from taxation, and no other: All public property, places of religious worship or burial, all charitable institutions, all buildings and property used exclusively for colleges or other school purposes, the real and personal estate of any public library and that of any other literary association used by or connected with such library, all books and philosophical apparatus, and all paintings and statuary of auy company or association kept in a public hall; provided, the property so exempted be not used or leased for purposes of private or corporate profit or income.”
1. It will be noticed, in the first place, that in the previous Constitution the whole subject is relegated to the general assembly with the implied power to grant or deny the exemptions provided for. Hence, no exemption could be claimed without action on the part of the legislature. But in the present Constitution the exemptions are imperative and absolute; the Article is self-operative, and places the exemptions beyond the reach and action of the legislature.
This line of conduct of the convention was prompted by the state of uncertainty which had hitherto marked our legislation, and which prevailed in our jurisprudence on the subject of exemptions from taxation. The decisions quoted in the majority opinion were known to the framers of the Constitution, who aimed to place the advancement of education in this State beyond the reach of the principles therein enunciated. Hence, these decisions do not apply.
2. It appears, in the next place, that, under the Constitution of 1868, “ church, charitable and school purposes,” were placed on an equal footing on the score of exemption, and were provided for in the same sweeping clause, and that the language used clearly excluded the possibility of exempting from taxation any other property but *673that which was actually used, for either of the three enumerated purposes.
Hence, in accordance with the only legislation which could be framed under such restrictions, it was correctly held by courts that churches only, schoolhouses or college buildings only, and buildings and appurtenances occupied and used in the dispensation of charity only, were exempted from taxation. A reference to our present Article (207) makes it apparent that this restrictive exemption has been retained, in so far as places of religious worship or burial and charitable institutions are concerned. But the Article discloses an entirely different provision touching exemptions referring to college or school purposes; and it proposes to exempt “all buildings and property used exclusively for college or other school purposes ; * * * * provided the property so exempted be not used or leased for purposes of private or corporate profit or income.”
Now, is it correct, either in law or in fact, to argue that a building cannot be used for the purpose of a college, “ but as the habitation of a college?” Would not a building pertaining to a college, and used as apartments for the college professors, be understood as being used for college purposes ? The proposition admits of no doubt. Would not the farm, its working animals and implements, of an agricultural college be entitled to exemption, under the Article, equally with the college building ? Would the sale of the fruits of such farm", the proceeds being applied to the support of the school, justify the conclusion that the farm would be liable to taxation ? I imagine not.
To my mind it is clear that this language, “ provided the property so exempted be not used or leased for purposes of private or corporate profit or income,” is a negative proposition clearly pregnant with the affirmative idea that such property can be used or leased for other purposes but those of corporate or private profit or income.
If it be not so; if it be true, as held in the majority opinion, that such property can be used for no other purpose, but “ as the habitation of a college or school,” and that such property cannot be leased at all, for a lease necessarily implies profit or income, why would the convention have made use of the proviso at all ? It is hardly fair to suppose, as limited in the opinion, that the delegates were merely bent on a play of words. Under the well recognized canon of interpretation, full effect must be given to every word of an act, and every word must be understood under its common acceptation.
In my humble opinion, the correct construction of the clause is, that buildings and other property of colleges and schools may be used and *674leased for .income or profit, provided the same be used exclusively for tbe college or school, and not for the purpose of enriching the corporation owning the property, or persons connected therewith.
I have.carefully refreshed my memory on the debates of the convention on this subject, by an examination of the journal of that body, and I find no proceedings which justify tbe conclusion, that tbe spirit of tbe convention was adverse to tbe construction which I adopt.
The quotation made by my learned brothers from that journal, touching the amendment proposed by Mr. McConnell is not precisely accurate.
The journal shows that Mr. McConnell offered to amend by insetting after the word “institutions,” “ and the property thereof, so far as may he actually necessary for the use or support thereof,” whereupon Mr. King moved to amend the amendment, by inserting after '“ property ” the words “of charitable institutions,” and by striking out the word “ thereof.” It therefore appears that the amendment, which was voted down, actually read as follows í “ and the property of charitable institutions, so far as may be actually necessary for tbe use and support thereof.”
The amendment contemplated an exemption exclusively for the benefit of charitable institutions, and its rejection shows that the convention intended such an exclusive privilege to extend to school or college purposes only.
That action of the contention, as well as several amendments which were made to the original report of its committee on taxation, interpreted in the light of numerous otheT provisions in the Constitution, on the subject of education, should satisfy the most casual reader that the convention intended by all means in its power to foster education in the State ; and as far as the limited means of a pillaged and improverisbed State would justify, to spare no expense or to shrink from no sacrifice which would extend tbe benefits of education to all classes of our people.
I regret and deplore that the spirit which animated that body, and which would not hesitate to make cheerfully the sacrifice which is asked at our hands in this case, should have encountered a check from the Supreme Court of the State.
Rehearing refused.